Citation Nr: 0208151	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating beyond 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1970 to February 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

In March 2001, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of 
intrusive thoughts and nightmares, flashbacks, avoiding 
people, depression, difficulty sleeping, and irritability.  
He has a moderately flat affect and a dysphoric mood; his 
most recent GAF is 65.  

3.  PTSD has not resulted in severe social or occupational 
impairment; or deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfered with routine activities; speech 
intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively with 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.



CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for the veteran's PTSD have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2001); Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claim.  He has 
undergone VA examinations, and private medical records have 
been secured by the RO.  In addition, he was afforded a 
personal hearing at the RO in which he offered testimony 
concerning his claim.  

In light of the above, the Board concludes that the duty to 
assist and to notify have been satisfied, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

General Rating Formula for Psychoneurotic Disorders:

	70%  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with  routine activities; speech intermittently illogical, 
obscure,  or irrelevant; near-continuous panic or depression 
affecting  the ability to function independently, 
appropriately and  effectively; impaired impulse control 
(such as unprovoked  irritability with periods of violence) 
spatial disorientation;  neglect of personal appearance and 
hygiene; difficulty  in adapting to stressful circumstances 
(including work  or a worklike setting); inability to 
establish and maintain  effective relationships. 

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect;  circumstantial, circumlocutory, or 
stereotyped speech; panic  attacks more than once a week; 
difficulty in understanding  complex commands; impairment of 
short- and long-term  memory (e.g. retention of only highly 
learned material,  forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of 
motivation and mood;  difficulty in establishing effective 
work and social  relationships.

30%   Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of  
inability to perform occupational tasks (although generally  
functioning satisfactorily, with routine behavior, self-care,  
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks  (weekly or less 
often), chronic sleep impairment, mild  memory loss (such as 
forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform  occupational tasks only during periods of 
significant stress, or;  symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record reflects the fact that the veteran has been 
afforded a number of examinations to ascertain the severity 
of his service-connected psychiatric disability.  He has been 
evaluated by both the VA and private medical providers.  In 
this case, the RO assigned a 10 percent evaluation from 
October 1998, the date of the claim.  The veteran disagreed 
with the initial rating.  Accordingly, the Board will 
consider whether a higher rating is warranted for PTSD since 
the inception of the award.

Private records show that in a Medical Report dated in 
February 1998, the veteran was diagnosed with PTSD and a GAF 
of 50 to 55 on the average was found, after examination one 
month prior.  

In April 1998, the veteran underwent a private psychological 
evaluation.  He was oriented in all spheres with a mildly 
depressed mood and a variable affect.  The veteran could not 
tolerate closed in areas, crowds or loud noises.  PTSD, 
chronic, was diagnosed.  

Private medical records show that the veteran was examined in 
December 1998.  The examiner stated that he had been treating 
the veteran since 1988.  It was noted that the veteran had 
PTSD secondary to Vietnam experiences, with episodic 
dissociative as well as intrusive recollections and memories 
of Vietnam.  It was reported that the veteran had a GAF of 
50-55, lower when he is under stress.  

On the initial VA psychiatric examination conducted in July 
1999, the veteran complained of nightmares, disturbed sleep, 
and problems being around people.  The examiner indicated 
that the veteran had a normal affect.  The GAF was noted to 
be 60-70, and it was noted that the veteran had flashbacks, 
night terrors, social isolation, emotional numbing and other 
symptoms of PTSD.  The diagnosis was, PTSD, chronic, mild.  

The veteran testified at a personal hearing in November 1999.  
He stated that he has flashbacks, becomes angry and preferred 
to be by himself.  He stated that he saw his doctor two to 
three times a month.  He reported having trouble sleeping, 
and that he has had suicidal thoughts.  A complete transcript 
is of record.  

In November 1999, and in June 2001, the RO received private 
medical records dated in 1998, 1999, 2000 and 2001, showing 
treatment of the veteran for psychiatric complaints.  

The veteran was examined by VA in August 2001.  It was noted 
that the claims file had been reviewed.  The veteran's 
medical history was discussed.  The veteran reported having 
intrusive recollections and nightmares.  It was also noted 
that he had episodes that met the description for 
dissociative flashbacks.  The veteran stated that he avoids 
people, has trouble sleeping and is very irritable.  He 
reported symptoms of depression related to pain and being 
unable to work.  It was stated that he was not suicidal or 
homicidal.  On examination, it was noted that the veteran was 
casually dressed with appropriate personal hygiene.  He was 
calm with no looseness of association or flight of ideas.  
There was no evidence of delusions or hallucinations.  His 
affect was moderately flat and his mood was dysphoric.  He 
was oriented to time, person, place and situation.  Both 
recent and remote memory were intact.  The diagnosis was, 
PTSD; adjustment disorder with depressed mood.  The GAF for 
PTSD was 65 (the GAF for adjustment disorder was noted to be 
55).  The examiner noted that the veteran's adjustment 
disorder was separate from his PTSD and that the PTSD 
symptoms by themselves do not cause him to be unemployable.  

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Based, in part, on the guidelines summarized above, the Board 
finds that a rating in excess of 10 percent to 50 percent is 
warranted.  In this regard, the Board notes that the veteran 
has been assigned GAF scores of 50-55 in February 1998 and 
again in December 1998.  His GAF in July 1999 was 60-70 and 
in August 2001 it was 65.  As noted above, scores of 50 to 55 
encompass serious to moderate symptoms, and from 60 to 70 
from moderate to mild symptoms.  When looking at these scores 
in their totality, the Board finds that it is reasonable to 
conclude that the scores represent more than mild symptoms.  
This finding is supported also by the fact that the veteran 
has been undergoing regular treatment on an outpatient basis 
since 1998, has been maintained on medication continuously, 
has had continuous and consistent complaints of sleep 
problems, irritability, social impairment, and flashbacks.  
He has indicated that he has no meaningful interpersonal 
relationships, having been divorced from his wife and 
maintaining only a passing relationship with one of his two 
children.  He has also maintained that he is socially 
isolated.  

These findings demonstrate that the veteran's PTSD is more 
than mild and that the symptoms are reasonably more 
compatible with the criteria for a 50 percent evaluation.  
The Board concludes that the clinical findings are consistent 
with the veteran's statements concerning the severity of his 
PTSD.  The veteran has been noted to have a variable affect 
in 1998 and most recently, a flat affect.  He has also been 
noted to have a depressed mood, and most recently a dysphoric 
mood.  The Board finds that the veteran's symptoms, when 
viewing the evidence in its totality, more nearly approximate 
the criteria for a 50 percent rating for the entire course of 
the appeal period.  

However, the Board concludes that a rating in excess of 50 
percent is not warranted for PTSD.  In this regard, the Board 
observes that the most recent VA psychiatric examination, 
revealed that the veteran was well groomed.  He did not have 
any hallucinations and he was not suicidal.  He was fully 
oriented.  As noted above, the symptoms required for a 70 
percent evaluation include suicidal ideation, near-continuous 
panic neglect of personal hygiene and spatial disorientation.  
Since these findings were not demonstrated on the recent VA 
examination, the Board finds that there is no basis on which 
a rating in excess of 50 percent may be assigned.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An initial rating of 50 percent is granted for PTSD subject 
to controlling regulations governing the payment of monetary 
benefits.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

